                      Case 1:19-cv-02232-TJK Document 22 Filed 08/02/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________


          UNITED STATES OF AMERICA et al.                      )
                             Plaintiff                         )
                                v.                             )      Case No.     1:19-cv-02232-TJK
             DEUTSCHE TELEKOM AG et al.                        )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          United States of America                                                                                     .


Date:          08/02/2019                                                               /s/ Jared A. Hughes
                                                                                         Attorney’s signature


                                                                                          Jared A. Hughes
                                                                                     Printed name and bar number
                                                                                    U.S. Department of Justice
                                                                                          Antitrust Division
                                                                                  450 Fifth Street NW, Suite 7000
                                                                                      Washington, DC 20530
                                                                                               Address

                                                                                     jared.hughes@usdoj.gov
                                                                                            E-mail address

                                                                                          (202) 598-2311
                                                                                          Telephone number

                                                                                          (202) 514-6381
                                                                                             FAX number
